RENDERED: MARCH 19, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals
                              NO. 2020-CA-0262-DG

JONATHON TAYLOR                                                       APPELLANT


          ON DISCRETIONARY REVIEW FROM HARDIN CIRCUIT
v.                           COURT
                HONORABLE KEN M. HOWARD, JUDGE
                      ACTION NO. 19-XX-00007


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                                OPINION
                        REVERSING AND REMANDING

                                   ** ** ** ** **

BEFORE: GOODWINE, MAZE, AND MCNEILL, JUDGES.

GOODWINE, JUDGE: Jonathan Taylor (“Taylor”) appeals from the Hardin

Circuit Court order affirming the Hardin District Court’s order denying Taylor’s

motion to suppress the results of his breathalyzer test. After careful review, we

reverse and remand.

             On December 16, 2018, Trooper Kyle Lashley stopped Taylor on

suspicion that he was driving under the influence. According to the citation,
Trooper Lashley observed Taylor swerving across the center line of the road and

became concerned for the safety of other motorists. The trooper could smell the

odor of an alcoholic beverage, and Taylor admitted to drinking three “tall boy”

beers and that he would likely blow over the legal limit. Taylor failed field

sobriety tests. Trooper Lashley arrested Taylor and transported him to the Hardin

County Detention Center. At the jail, the trooper administered an Intoxilyzer test.

                Taylor was charged with, inter alia, operating a motor vehicle with an

alcohol concentration of above 0.08, second offense.1 He moved to suppress the

results of his breathalyzer test, arguing the breath test results were invalid because

he spit chewing tobacco from his mouth during the twenty-minute observation

period. The district court held a hearing on the matter, during which Trooper

Lashley and Taylor testified.

                Trooper Lashley testified that, upon arrest, he transported Taylor to

the jail and asked him to submit to a breath test. The trooper took Taylor to the

Intoxilyzer room, turned on the Intoxilyzer machine, and recorded an observation

time. He testified Taylor stood next to him. The trooper stated he usually sits

down with a DUI suspect in the Intoxilyzer room and begins working on the

citation during the observation period. Trooper Lashley recalled reading the




1
    Kentucky Revised Statutes (KRS) 189A.010(5)(b).

                                             -2-
implied consent form to Taylor that evening and observed Taylor for

approximately thirty-one minutes before administering the breath test.

             When the Commonwealth asked whether Trooper Lashley observed

Taylor introduce anything into his oral or nasal cavity during the observation

period, the trooper responded that he did not recall. If he had observed Taylor

doing so, he testified he would have restarted the observation period. Trooper

Lashley did not remember whether he restarted the observation period in this case.

             Trooper Lashley reviewed video surveillance footage of the

encounter. He testified the footage was hard to see, and it lacked audio. Based on

his review of the video footage, Trooper Lashley could not say that Taylor did not

spit something from his mouth during the observation period.

             The trooper testified he believed he performed the Intoxilyzer test

according to the manufacturer’s instructions, but he did not recall whether he

restarted the observation period. Trooper Lashley further testified he did not recall

whether Taylor spit something from his mouth during the observation period or

whether he checked Taylor’s mouth for foreign substances before beginning the

observation period.

             Taylor testified that, during the observation period, he asked Trooper

Lashley for a trash can, so he could spit out his chewing tobacco. Taylor stated he

did not have tobacco in his mouth when he blew into the machine, but there could


                                         -3-
have been debris in his mouth. Taylor contended the surveillance footage confirms

his version of events.

             The Commonwealth stipulated the surveillance footage shows that,

after submitting to the test, Taylor walked to a table with his property in a ziplock

bag and retrieved something from the bag. Taylor testified that he retrieved

chewing tobacco from the bag and put some in his mouth.

             After taking the matter under submission to review the jail

surveillance video, the district court denied Taylor’s motion. The court found that

even if it were to believe Taylor removed chewing tobacco from his mouth during

the 20-minute observation period, “it is clear that tobacco does not contain alcohol

and the only possible effect would be if there were a recent swig of alcohol that

were absorbed into the tobacco and held in the mouth like a sponge holding the

liquid.” Record (R.) at 55. The district court further opined that if Taylor’s

chewing tobacco absorbed alcohol, then “the Intoxilyzer reading should be a

residual mouth alcohol and not a .214. . . . [T]here is no corroborating testimony

that there would have been any recently absorbed alcohol to still be in the tobacco

to affect the test.” Id. Taylor entered a conditional guilty plea to the charge of

DUI second offense, reserving the right to appeal any of the district court’s pretrial

rulings.




                                          -4-
                Taylor then appealed to the circuit court, arguing the Intoxilyzer

results should have been excluded because the trooper did not observe Taylor for a

full twenty minutes after he removed smokeless tobacco from his mouth. The

circuit court affirmed the district court’s order denying Taylor’s motion to

suppress. The court found, “[w]hether or not Taylor was ‘dipping smokeless

tobacco during the 20-minute observation period’ is a factual dispute in this case,”

and “the [district] court [was] in the best position to judge the credibility of the

witnesses and observe the video.” R. at 29.

                Taylor sought discretionary review, which this Court granted. On

appeal, Taylor argues the results of the breathalyzer test should have been

suppressed because: (1) the trooper failed to follow proper procedure in

administering the breathalyzer test; (2) the observation period was shorter than

twenty minutes; and (3) the presence of smokeless tobacco or another foreign

substance in a subject’s mouth invalidates Intoxilyzer results.

                We apply the following standard in reviewing the denial of a motion

to suppress:

                [W]e consider the trial court’s findings of fact
                “conclusive” if they are “supported by substantial
                evidence.” RCr[2] 9.78. Using those facts [if supported],
                the reviewing court then conducts a de novo review of
                the trial court’s application of law to those facts to


2
    Kentucky Rules of Criminal Procedure.

                                            -5-
             determine whether the decision is correct as a matter of
             law.

King v. Commonwealth, 374 S.W.3d 281, 286 (Ky. 2012) (internal quotation marks

and citation omitted); see also Simpson v. Commonwealth, 474 S.W.3d 544, 546-

47 (Ky. 2015) (holding that the standard of review of a trial court’s decision

regarding a motion to suppress remains the same, even after RCr 9.78 was deleted

and superseded by RCr 8.27).

             KRS 189A.103(4) provides: “A breath test shall consist of a test

which is performed in accordance with the manufacturer’s instructions for the use

of the instrument.” Furthermore, the Supreme Court of Kentucky requires the

Commonwealth to meet five foundation requirements for the results of a breath

alcohol test to be admissible:

             1) That the machine was properly checked and in proper
             working order at the time of conducting the test.

             2) That the chemicals employed were of the correct kind
             and compounded in the proper proportions.

             3) That the subject had nothing in his mouth at the time
             of the test and that he had taken no food or drink within
             fifteen minutes prior to taking the test.

             4) That the test be given by an operator who is properly
             trained and certified to operate the machine.

             5) That the test was administered according to standard
             operating procedures.




                                         -6-
Commonwealth v. Roberts, 122 S.W.3d 524, 526 (Ky. 2003). The Supreme Court

of Kentucky determined the distinction between “manufacturer’s instructions” and

“standard operating procedures” is “a distinction without a difference.” Id. at 527.

               Here, the Commonwealth failed to establish “[t]hat the test was

administered according to standard operating procedures.” Id.3 The Kentucky

Breath Test Operational Procedures outline a ten-step process for administering a

breath test. The first step is to put the Intoxilyzer machine in standby mode. The

second step reads as follows:

               Check for MOUTH SUBSTANCES and read the
               following:

               During the next 20 minutes you are not allowed to eat,
               drink, smoke or place anything in your mouth or nasal
               passages. Do you have anything in your mouth at this
               time?

The third step is to record the observation time and begin the twenty-minute

observation period. The fourth step involves checking the machine to make sure it

is functioning properly. The fifth step requires the person administering the test to

read the implied consent warning. Sixth, the subject must be allowed to attempt to

contact an attorney. Seventh, the person administering the test must ask the subject




3
  Another panel of this Court also used the Roberts’ rationale to affirm a circuit court’s reversal
of a district court’s order denying a defendant’s motion to suppress the results of his breathalyzer
test and remanded for further proceedings. See Commonwealth v. Mefford, No. 2016-CA-
000840-DG, 2017 WL 4863183 (Ky. App. Oct. 27, 2017).

                                                -7-
to submit to the test. The test is then administered, and the subject must be offered

an opportunity to have his own test performed.

             Here, the Commonwealth failed to establish that Trooper Lashley

followed the second step of the procedure. Trooper Lashley did not recall whether

he checked Taylor’s mouth, told him not to put anything in his mouth, or asked

whether there was anything in his mouth. This is telling because Trooper Lashley

testified about turning on the machine, making sure the machine was functioning

properly, and reading Taylor the implied consent warning. Furthermore, the

citation establishes Taylor attempted to contact an attorney but was unable to do

so, consented to the breath test, and decided not to have his own test.

             It is important to note that had Trooper Lashley followed the testing

guidelines, Taylor would have emptied his mouth prior to the start of the

observation period rather than after it began. Taylor testified the tobacco was in

his mouth when he entered the room, and he asked the trooper if he could put

another “dip” in his mouth after the test was conducted. As such, the evidence

shows Trooper Lashley failed to follow this key step of the standard operating

procedures. Therefore, the Commonwealth failed to establish that it met the

foundation requirements necessary to admit the breath test results, so we must

reverse the circuit court’s order and remand with instructions that the circuit court

reverse the district court’s order denying Taylor’s motion to suppress. Because the


                                         -8-
foundation requirements were not met, we need not address Taylor’s arguments

regarding whether the observation period was at least twenty minutes or whether

the presence of smokeless tobacco or another foreign substance in a subject’s

mouth invalidates Intoxilyzer results.

             For the foregoing reasons, we reverse the circuit court order and

remand with instructions to reverse the order of the Hardin District Court denying

Taylor’s motion to suppress.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Adam Cart                                 Daniel Cameron
Elizabethtown, Kentucky                   Attorney General of Kentucky

                                          Philip W. Moore
                                          Special Assistant Attorney General
                                          Assistant Hardin County Attorney
                                          Elizabethtown, Kentucky




                                         -9-